Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 3, 2018. 

Amendments
           Applicant's response and amendments, filed July 3, 2018, is acknowledged. Applicant has amended Claims 7-12 and 15-24.
	Claims 1-24 are pending.

Claim Objections
1. 	Claim 25 is objected to because of the following informalities:
The application fails to follow the standards or format for U.S. applications. The wording of Claim 25, “Use of” in the instant application fails to follow the standards or format for U.S. application. 
Appropriate correction is required. See Claim 13, for example.
Applicant is advised that Claims 1-12 also appear to not follow the standards or format for U.S. applications, reciting a plurality of intended use clauses.

2. 	Claims 7-8 and 20 are objected to because of the following informalities:
These claims recite “VP” to be used in the claimed invention. However, the claims do not first identify “VP” by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF).  
Appropriate correction is required.

3. 	Claims 2-6 and 15 are objected to because of the following informalities: the claims are directed to Pemetrexed, which appears to be a Trademark. Applicant is advised that such .
	Appropriate correction is required. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	i) alternative chemotherapeutic agent combinations, as recited in Claim 2; 
	ii) alternative chemotherapeutic agent combination molar ratios, as recited in Claims 3-6, in accordance with elected embodiment (i) supra; 
	iii) alternative virus dosage, as recited in Claims 7-8 and 19-20; 
	iv) alternative virus/chemotherapeutic agent(s) administration regimen, as recited in Claims 10-12 and 16-18; and 
	v) alternative additional method step, as recited in Claims 21-24. 
Applicant is required, in reply to this action, to elect a single species from each of (i), (ii), (iii), (iv), and (v) above, concordantly, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 13, and 25.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claim 1 is directed to an ONCOS-102 adenovirus. As disclosed/admitted in the instant specification (pg 3, line 1), ONCOS-102 adenovirus was previously disclosed in WO 10/072900. Thus, Claim 1 does not contribute over the prior art. 
A recitation of the intended use of the claimed invention, to wit, “for use in the treatment of human malignant mesothelioma, wherein the virus is administered in combination with two chemotherapeutic agents to a patient” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure, to wit, ONCOS-102 adenovirus, is capable of performing the intended use, to wit, “for use in the treatment of human malignant mesothelioma, wherein the 
The Examiner notes that even if, in arguendo, Applicant considers independent Claim 1 to require three structures, to wit, the ONCOS-102 adenovirus and two chemotherapeutic agents, Hemminki et al disclosed [0089] that the virus may be used in combination with “chemotherapeutic agents” (plural, syn. [at least] “two chemotherapeutic agents”), as presently recited. Thus, even per this hypothetical interpretation, Claim 1 still does not contribute over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633